Citation Nr: 1627497	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  08-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for a right ankle disorder.

4. Entitlement to service connection for diabetes mellitus, type II.

5. What evaluation is warranted for degenerative disc disease of the lumbar spine?

6. What evaluation is warranted for degenerative joint disease of the left knee?

7. What evaluation is warranted for hypertension?


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his brother 


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1981 to July 1981, January 2003 to October 2003, July 2005 to March 2006.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011 and March 2014, the Board remanded the claims for additional development and adjudicative action. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned in March 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran perfected his appeal when he filed a VA Form 9 in March 2008.  The RO last considered this case in October 2012.  The Veteran has since submitted a medical opinion by his VA treating professional, additional Social Security Administration records, and updated VA treatment records relating to treatment for the Veteran's claimed conditions.  While the representative indicated in March 2016 that he would discuss with the appellant the possibility of waiving additional evidence submitted, there is no evidence that the claimant has actually waived his right to initial review by the RO of all of the evidence submitted since October 2012.  Therefore, remand is required.  38 C.F.R. § 20.1304(c) (2015) (requiring remand for initial AOJ consideration of pertinent evidence). 

Additionally, as the representative pointed out during the Veteran's March 2016 hearing, the claimant's last VA medical examinations for lumbar degenerative disc disease, left knee degenerative joint disease, and hypertension were more than four years ago.  The Veteran testified during his hearing that these disabilities have worsened since his last VA medical examinations.  Therefore, he should be afforded new medical examinations. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any outstanding VA treatment records for the Veteran's claimed conditions.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Then schedule the Veteran for VA medical examinations to evaluate the nature and severity of his lumbar degenerative disc disease, left knee degenerative joint disease, and hypertension.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  All indicated tests and studies must be performed.  A complete rationale for any opinions expressed must be provided. 

3. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Then readjudicate the claims, considering all evidence of record. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




